Title: Abigail Adams to John Adams, 14 June 1789
From: Adams, Abigail
To: Adams, John


        
          Sunday Braintree june 14. 1789
          my dearest Friend
        
        I last Evening received your Letter of june 7th I will set of on Wednesday for Providence and embark in the first packet for New-york. pray get an oz of glober salts and half oz manna & take immediately, an oz of antimonial wine & take 30 drops three time a day. I will be with you however as soon as possible. Barnard got in on fryday. we had two days of voilent and incessant Rain, which tho much wanted, prevented him from unloading his Grain. he has promised me that he will be ready to take my things on Board by wednesday. they are now nearly all ready, and I shall leave Brisler to finish and get them on Board. I and my Neice have gone through the package of every Brittle article, and I think have made them secure I presume there will be more than an hundred packages
        
        When I think of the expence we have formerly been at in casing & packing these same articles I find it now a very triffel in comparison, tho be sure I have not taken near all my things, and a small part only of the Books, but we have gone through it all with our own hands. we have orderd it thus. we have launchd the Scow, & mean to put all the things into it at different Time’s & Barnard is to come up to the mouth of the creek by mr Blacks & take them on Board. I have done the best in my power with every thing here, but that best is not so much to my satisfaction as I could wish.
        we will endeavour to do every thing that falls to our share with as much calmness & composure as possible, & where they do not go according to our minds, we will bring our minds to go according to them if possible. let sail over the Rocks & Shoals with as much safety as we can, happy if we split neither upon the one, or founder upon the other. Charles has been at home with me for a week and I think it best as he has taken leave, to bring him on. if he stays a commencment some entertainment will be expected, and I shall not be here to attend at all to it. I thank you for your permission to bring Louissa. she will save me very soon the hire of one person. she has been leaning to dress Hair of Mrs Brisler and she will take a great deal of care of, of me buy her needle work, and indeed every kind of attention that she can pay either to you or to me. her temper is perfectly mild, and I think her every Way a good child— adieu my dearest Friend pray take care of your Health. I shall consult dr Tufts & take his advice— my Head and Hands are so full of Buisness that I Scarcly know what I have written— Love to mrs smith & Regards to mr & Mrs Jay— from your ever / affectionate
        A Adams
      